UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-06351 Name and Address of Registrant: Green Century Funds 114 State Street Suite 200 Boston, Massachusetts 02109 Name and address of agent for service: Green Century Capital Management, Inc. 114 State Street Suite 200 Boston, Massachusetts02109 Registrant’s telephone number: (617) 482-0800 Date of fiscal year end: July 31 Date of reporting period: April 30, 2014 Item 1.Schedule of Investments The Schedules of Investments for the Green Century Funds are set forth below. GREEN CENTURY BALANCED FUND PORTFOLIO OF INVESTMENTS April 30, 2014 (Unaudited) SHARES VALUE Common Stocks - 75.0% Capital Goods - 8.1% ABB Ltd. American Depositary Receipt (a)(b) $ Eaton Corporation PLC (a) Koninklijke Philips N.V. American Depositary Receipt (a) Lincoln Electric Holdings, Inc. Middleby Corporation (The) (b) Pentair Ltd. Valmont Industries, Inc. W.W. Grainger, Inc. Wabtec Corporation Technology Hardware & Equipment - 7.0% Apple, Inc. Cisco Systems, Inc. F5 Networks, Inc. (b) QUALCOMM, Inc. SanDisk Corporation Pharmaceuticals & Biotechnology - 6.3% Amgen, Inc. Gilead Sciences, Inc. (b) GlaxoSmithKline PLC American Depositary Receipt (a) Novartis A.G. American Depositary Receipt (a) Shire PLC American Depositary Receipt (a) Diversified Financials - 5.9% American Express Company Charles Schwab Corporation (The) Citigroup, Inc. JPMorgan Chase & Company Stifel Financial Corporation (b) T. Rowe Price Group, Inc. Banks - 5.6% East West Bancorp, Inc. Fifth Third Bancorp First Republic Bank SVB Financial Group (b) Umpqua Holdings Corporation Wells Fargo & Company Healthcare Equipment & Services - 5.1% Baxter International, Inc. Cerner Corporation (b) Omnicell, Inc. (b) UnitedHealth Group, Inc. Zimmer Holdings, Inc. Software & Services - 4.6% Citrix Systems, Inc. (b) Google, Inc., Class A (b) $ Google, Inc., Class C (b) International Business Machines Corporation MasterCard, Inc., Class A Microsoft Corporation Insurance - 4.4% Aflac, Inc. Horace Mann Educators Corporation Lincoln National Corporation Reinsurance Group of America, Inc. Semiconductors - 3.3% Applied Materials, Inc. ARM Holdings PLC American Depositary Receipt (a) Intel Corporation NXP Semiconductors NV (a)(b) Xilinx, Inc. Food & Beverage - 3.0% General Mills, Inc. JM Smucker Company (The) Keurig Green Mountain, Inc. Unilever NV American Depositary Receipt (a) Renewable Energy & Energy Efficiency - 3.0% First Solar, Inc. (b) Johnson Controls, Inc. Ormat Technologies, Inc. Automobiles & Components - 2.5% BorgWarner, Inc. Toyota Motor Corporation American Depositary Receipt (a) Retailing - 2.4% Home Depot, Inc. (The) Priceline Group, Inc. (The) (b) TJX Companies, Inc. (The) Materials - 2.3% Owens-Illinois, Inc. (b) Sealed Air Corporation Telecommunication Services - 2.0% BT Group PLC American Depositary Receipt (a) SBA Communications Corporation, Class A (b) Vodafone Group PLC American Depositary Receipt (a) Healthy Living - 1.9% United Natural Foods, Inc. (b) Whole Foods Market, Inc. Consumer Services - 1.8% Panera Bread Company, Class A (b) Starbucks Corporation Starwood Hotels & Resorts Worldwide, Inc. Transportation - 1.7% Canadian Pacific Railway Ltd. $ United Parcel Service, Inc., Class B Consumer Durables & Apparel - 1.4% Deckers Outdoor Corporation (b) Jarden Corporation (b) Media - 1.2% Discovery Communications, Inc., Class A (b) Imax Corporation (b) Food & Staples Retailing - 0.6% Costco Wholesale Corporation Commercial & Professional Services - 0.6% Interface, Inc. Household & Personal Products - 0.3% Church & Dwight Company, Inc. Total Common Stocks (Cost $66,008,731) PRINCIPAL AMOUNT VALUE Corporate Bonds & Notes - 16.9% Diversified Financials - 3.7% Bank of America Corporation 1.35%, due 11/21/16 $ Bank of New York Mellon Corporation (The) 4.30%, due 5/15/14 Citigroup, Inc. 3.953%, due 6/15/16 Deutsche Bank A.G. 3.25%, due 1/11/16(a) HSBC Bank USA N.A. 6.00%, due 8/9/17 JPMorgan Chase & Company 5.125%, due 9/15/14 Morgan Stanley 3.80%, due 4/29/16 Renewable Energy & Energy Efficiency - 2.8% International Bank for Reconstruction & Development 0.375%, due 8/24/15 International Bank for Reconstruction & Development 2.00%, due 10/20/16 International Finance Corporation 0.625%, due 11/15/16 Johnson Controls, Inc. 5.50%, due 1/15/16 Software & Services - 2.4% International Business Machines Corporation 2.00%, due 1/5/16 International Business Machines Corporation 8.375%, due 11/1/19 Microsoft Corporation 1.625%, due 9/25/15 Oracle Corporation 3.75%, due 7/8/14 Oracle Corporation 1.20%, due 10/15/17 $ $ Telecommunication Services - 1.5% America Movil SAB de C.V. 5.00%, due 10/16/19(a) AT&T, Inc. 2.50%, due 8/15/15 Verizon Communications, Inc. 6.35%, due 4/1/19 Technology Hardware & Equipment - 1.4% Dell, Inc. 2.30%, due 9/10/15 EMC Corporation 1.875%, due 6/1/18 Hewlett-Packard Company 4.75%, due 6/2/14 Pharmaceuticals & Biotechnology - 0.9% Amgen, Inc. 4.85%, due 11/18/14 Thermo Fisher Scientific, Inc. 2.40%, due 2/1/19 Multi-National Banks - 0.9% African Development Bank 0.75%, due 10/18/16(a) Banks - 0.9% Export-Import Bank of Korea 1.75%, due 2/27/18(a) Healthcare Equipment & Services - 0.9% Baxter International, Inc. 1.85%, due 6/15/18 Stryker Corporation 1.30%, due 4/1/18 Media - 0.5% Discovery Communications LLC 5.625%, due 8/15/19 Capital Goods - 0.5% Koninklijke Philips NV 5.75%, due 3/11/18 Food & Staples Retailing - 0.5% CVS Caremark Corporation 2.25%, due 12/5/18 Total Corporate Bonds & Notes (Cost $18,475,030) U.S. Government Agencies - 4.7% Federal Farm Credit Bank 0.29%, due 7/15/15 Federal Farm Credit Bank 5.125%, due 8/25/16 Federal Home Loan Bank 5.625%, due 6/13/16 Federal Home Loan Bank 3.875%, due 12/14/18 Federal Home Loan Bank 2.00%, due 6/25/27(c) Federal Home Loan Mortgage Corporation 0.35%, due 12/5/14 $ $ Federal Home Loan Mortgage Corporation 3.75%, due 3/27/19 Total U.S. Government Agencies(Cost $5,087,752) Certificates Of Deposit - 0.1% Self Help Credit Union Environmental Certificate of Deposit 1.25%, due 8/10/16 Total Certificates Of Deposit (Cost $95,000) Short-term Obligation - 3.2% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 0.00%, dated 4/30/14, due 5/1/14, proceeds $3,492,182 (collateralized by Fannie Mae, 3.033%, due 1/1/42, value $3,562,961) (Cost $3,492,182) TOTAL INVESTMENTS (d) - 99.9% (Cost $93,158,695) Other Assets Less Liabilities - 0.1% NET ASSETS -100.0% $ (a) Securities whose values are determined or significantly influenced by trading in markets other than the United States or Canada. (b) Non-income producing security. (c) Step rate bond.Rate shown is currently in effect at April 30, 2014. (d) The cost of investments for federal income tax purposes is $93,158,695 resulting in gross unrealized appreciation and depreciation of $17,954,774 and $539,947 respectively, or net unrealized appreciation of $17,414,827. See Notes to Schedule of Investments GREEN CENTURY EQUITY FUND PORTFOLIO OF INVESTMENTS April 30, 2014 (Unaudited) SHARES VALUE Common Stocks - 99.9% Software & Services - 14.7% Accenture PLC, Class A $ Adobe Systems, Inc. (a) Advent Software, Inc. Autodesk, Inc. (a) CA, Inc. Cognizant Technology Solutions Corporation, Class A (a) Compuware Corporation Convergys Corporation FactSet Research Systems, Inc. FleetCor Technologies, Inc. (a) Google, Inc., Class A (a) Google, Inc., Class C (a) International Business Machines Corporation Intuit, Inc. NetSuite, Inc. (a) Oracle Corporation Salesforce.com, Inc. (a) Symantec Corporation Teradata Corporation (a) Yahoo!, Inc. (a) Pharmaceuticals & Biotechnology - 10.4% Affymetrix, Inc. (a) Agilent Technologies, Inc. Amgen, Inc. Biogen Idec, Inc. (a) Bristol-Myers Squibb Company Cepheid, Inc. (a) Endo International PLC (a) Fluidigm Corporation (a) Gilead Sciences, Inc. (a) Merck & Company, Inc. Mettler-Toledo International, Inc. (a) PAREXEL International Corporation (a) Techne Corporation Thermo Fisher Scientific, Inc. Vertex Pharmaceuticals, Inc. (a) VIVUS, Inc. (a) Waters Corporation (a) Technology Hardware & Equipment - 7.3% Black Box Corporation Calix, Inc. (a) Cisco Systems, Inc. Corning, Inc. Digi International, Inc. (a) EMC Corporation Flextronics International Ltd. (a) Hewlett-Packard Company Kemet Corporation (a) Lexmark International, Inc. Motorola Solutions, Inc. $ Oplink Communications, Inc. (a) Plantronics, Inc. Polycom, Inc. (a) QUALCOMM, Inc. Silicon Graphics International Corporation (a) Super Micro Computer, Inc. (a) Xerox Corporation Capital Goods - 6.2% 3M Company A.O. Smith Corporation AECOM Technology Corporation (a) Air Lease Corporation American Science & Engineering, Inc. 91 Applied Industrial Technologies, Inc. Builders FirstSource, Inc. (a) CLARCOR, Inc. Cummins, Inc. Deere & Company Dover Corporation EMCOR Group, Inc. Fastenal Company Graco, Inc. Granite Construction, Inc. H&E Equipment Services, Inc. (a) Houston Wire & Cable Company Illinois Tool Works, Inc. Ingersoll-Rand PLC Kadant, Inc. Lincoln Electric Holdings, Inc. Masco Corporation Meritor, Inc. (a) Middleby Corporation (The) (a) Nordson Corporation Owens Corning Pall Corporation Pentair Ltd. Rockwell Automation, Inc. Snap-on, Inc. Tennant Company Timken Company (The) United Rentals, Inc. (a) W.W. Grainger, Inc. WABCO Holdings, Inc. (a) Wabtec Corporation Xylem, Inc. Diversified Financials - 6.2% American Express Company Bank of New York Mellon Corporation (The) BlackRock, Inc. Charles Schwab Corporation (The) CME Group, Inc. Discover Financial Services Franklin Resources, Inc. IntercontinentalExchange Group, Inc. Invesco Ltd. Legg Mason, Inc. Northern Trust Corporation PHH Corporation (a) State Street Corporation T. Rowe Price Group, Inc. TD Ameritrade Holding Corporation $ Household & Personal Products - 6.1% Avon Products, Inc. Clorox Company (The) Colgate-Palmolive Company Energizer Holdings, Inc. Estee Lauder Companies, Inc. (The), Class A Kimberly-Clark Corporation Procter & Gamble Company (The) Food & Beverage - 5.6% Bunge Ltd. Campbell Soup Company Coca-Cola Enterprises, Inc. Darling International, Inc. (a) General Mills, Inc. Hillshire Brands Company (The) JM Smucker Company (The) Kellogg Company Keurig Green Mountain, Inc. Kraft Foods Group, Inc. McCormick & Company, Inc. Mondelez International, Inc., Class A PepsiCo, Inc. Real Estate - 4.0% American Tower Corporation AvalonBay Communities, Inc. Boston Properties, Inc. CBRE Group, Inc., Class A (a) Corporate Office Properties Trust Digital Realty Trust, Inc. Duke Realty Corporation Equity Residential Federal Realty Investment Trust Forest City Enterprises, Inc., Class A (a) HCP, Inc. Host Hotels & Resorts, Inc. Jones Lang LaSalle, Inc. Liberty Property Trust Macerich Company (The) Plum Creek Timber Company, Inc. Potlatch Corporation Prologis, Inc. UDR, Inc. Vornado Realty Trust Weyerhaeuser Company Semiconductors - 4.0% Advanced Micro Devices, Inc. (a) Analog Devices, Inc. Applied Materials, Inc. Intel Corporation Lam Research Corporation (a) Microchip Technology, Inc. Texas Instruments, Inc. Materials - 3.8% Air Products & Chemicals, Inc. Albemarle Corporation Avery Dennison Corporation $ Ball Corporation Compass Minerals International, Inc. Domtar Corporation Eastman Chemical Company Ecolab, Inc. H.B. Fuller Company International Flavors & Fragrances, Inc. MeadWestvaco Corporation Minerals Technologies, Inc. Mosaic Company (The) Nucor Corporation Praxair, Inc. Rock Tenn Company, Class A Schnitzer Steel Industries, Inc., Class A Sealed Air Corporation Sherwin-Williams Company (The) Sigma-Aldrich Corporation Sonoco Products Company Valspar Corporation (The) Wausau Paper Corporation Retailing - 3.7% ANN, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Company, Inc. Blue Nile, Inc. (a) Brown Shoe Company, Inc. Buckle, Inc. (The) CarMax, Inc. (a) Foot Locker, Inc. GameStop Corporation, Class A Gap, Inc. (The) Genuine Parts Company HSN, Inc. Kohl's Corporation LKQ Corporation (a) Men's Wearhouse, Inc. (The) Netflix, Inc. (a) New York & Company, Inc. (a) Nordstrom, Inc. Nutrisystem, Inc. Office Depot, Inc. (a) PetSmart, Inc. Pier 1 Imports, Inc. Pool Corporation Shutterfly, Inc. (a) Signet Jewelers Ltd. Staples, Inc. Tiffany & Company TJX Companies, Inc. (The) Tractor Supply Company TripAdvisor, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc. (a) Vitacost.com, Inc. (a) Weyco Group, Inc. 55 Healthcare Equipment & Services - 3.5% AmerisourceBergen Corporation Becton, Dickinson and Company Cerner Corporation (a) Cigna Corporation DENTSPLY International, Inc. Edwards Lifesciences Corporation (a) $ Emeritus Corporation (a) Henry Schein, Inc. (a) Hologic, Inc. (a) Humana, Inc. IDEXX Laboratories, Inc. (a) Invacare Corporation Laboratory Corporation of America Holdings (a) Medtronic, Inc. Molina Healthcare, Inc. (a) MWI Veterinary Supply, Inc. (a) Patterson Companies, Inc. Select Medical Holdings Corporation Team Health Holdings, Inc. (a) Varian Medical Systems, Inc. (a) Banks - 3.5% Bank of Hawaii Corporation BB&T Corporation Cathay General Bancorp CIT Group, Inc. Comerica, Inc. Heartland Financial USA, Inc. International Bancshares Corporation KeyCorp M&T Bank Corporation New York Community Bancorp, Inc. Old National Bancorp People's United Financial, Inc. PNC Financial Services Group, Inc. (The) Popular, Inc. (a) U.S. Bancorp Umpqua Holdings Corporation Insurance - 3.3% ACE Ltd. Aflac, Inc. Chubb Corporation (The) Hartford Financial Services Group, Inc. Marsh & McLennan Companies, Inc. PartnerRe Ltd. Principal Financial Group, Inc. Progressive Corporation (The) Travelers Companies, Inc. (The) Willis Group Holdings PLC Consumer Services - 3.1% Choice Hotels International, Inc. Darden Restaurants, Inc. DeVry Education Group, Inc. Jack in the Box, Inc. (a) Marriott International, Inc., Class A McDonald's Corporation Royal Caribbean Cruises Ltd. Starbucks Corporation Vail Resorts, Inc. Transportation - 2.9% Arkansas Best Corporation Avis Budget Group, Inc. (a) C.H. Robinson Worldwide, Inc. CSX Corporation Echo Global Logistics, Inc. (a) $ Expeditors International of Washington, Inc. Genesee & Wyoming, Inc., Class A (a) Hertz Global Holdings, Inc. (a) Norfolk Southern Corporation Ryder System, Inc. United Parcel Service, Inc., Class B Wesco Aircraft Holdings, Inc. (a) Media - 2.6% Cablevision Systems Corporation, Class A Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) DreamWorks Animation SKG, Inc., Class A (a) John Wiley & Sons, Inc., Class A Liberty Global PLC, Class A (a) Liberty Global PLC, Series C (a) New York Times Company (The), Class A Scholastic Corporation Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Consumer Durables & Apparel - 2.5% Blyth, Inc. Callaway Golf Company Columbia Sportswear Company CSS Industries, Inc. 90 Deckers Outdoor Corporation (a) Ethan Allen Interiors, Inc. Hanesbrands, Inc. La-Z-Boy, Inc. Mattel, Inc. Meritage Homes Corporation (a) Mohawk Industries, Inc. (a) Newell Rubbermaid, Inc. NIKE, Inc., Class B Oxford Industries, Inc. Polaris Industries, Inc. PVH Corporation Tupperware Brands Corporation Under Armour, Inc., Class A (a) VF Corporation Wolverine World Wide, Inc. Utilities - 1.8% American Water Works Company, Inc. Avista Corporation CenterPoint Energy, Inc. Consolidated Edison, Inc. Integrys Energy Group, Inc. MGE Energy, Inc. New Jersey Resources Corporation NiSource, Inc. Northeast Utilities Northwest Natural Gas Company Pepco Holdings, Inc. Piedmont Natural Gas Company, Inc. Sempra Energy UGI Corporation WGL Holdings, Inc. Renewable Energy & Energy Efficiency - 1.1% ITC Holdings Corporation $ Itron, Inc. (a) Johnson Controls, Inc. Ormat Technologies, Inc. Quanta Services, Inc. (a) SunPower Corporation (a) Tesla Motors, Inc. (a) Telecommunication Services - 1.0% CenturyLink, Inc. Cincinnati Bell, Inc. (a) Frontier Communications Corporation Level 3 Communications, Inc. (a) SBA Communications Corporation, Class A (a) Sprint Corporation (a) Windstream Holdings, Inc. Commercial & Professional Services - 1.0% ACCO Brands Corporation (a) CBIZ, Inc. (a) Copart, Inc. (a) Corporate Executive Board Company (The) Deluxe Corporation Dun & Bradstreet Corporation (The) Exponent, Inc. Heidrick & Struggles International, Inc. HNI Corporation ICF International, Inc. (a) IHS, Inc., Class A (a) Interface, Inc. Iron Mountain, Inc. Kelly Services, Inc. Knoll, Inc. Manpowergroup, Inc. Navigant Consulting, Inc. (a) On Assignment, Inc. (a) R.R. Donnelley & Sons Company Resources Connection, Inc. Robert Half International, Inc. RPX Corporation (a) Steelcase, Inc. Team, Inc. (a) Tetra Tech, Inc. (a) TrueBlue, Inc. (a) United Stationers, Inc. Automobiles & Components - 0.7% Autoliv, Inc. BorgWarner, Inc. Harley-Davidson, Inc. Food & Staples Retailing - 0.5% Safeway, Inc. Sysco Corporation Healthy Living - 0.4% Hain Celestial Group, Inc. (The) (a) United Natural Foods, Inc. (a) Whole Foods Market, Inc. $ Total Common Stocks (Cost $62,901,028) Short-term Obligation - 0.7% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 0.00%, dated 4/30/14, due 5/1/14, proceeds $607,348 (collateralized by Fannie Mae, 3.033%, due 1/1/42, value $621,034) (Cost $607,348) TOTAL INVESTMENTS (b) - 100.6% (Cost $63,508,376) Liabilities Less Other Assets - (0.6)% ) NET ASSETS -100.0% $ (a) Non-income producing security. (b) The cost of investments for federal income tax purposes is $64,411,135 resulting in gross unrealized appreciation and depreciation of $22,501,654 and $1,454,934 respectively, or net unrealized appreciation of $21,046,720. See Notes to Schedule of Investments GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) Green Century Funds (the “Trust”) is a Massachusetts business trust which offers two separate series, the Green Century Balanced Fund (the “Balanced Fund”) and the Green Century Equity Fund (the “Equity Fund”), collectively, the “Funds”.The Trust is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end, diversified management investment company.The Trust accounts separately for the assets, liabilities and operations of each series.The Balanced Fund commenced operations on March 18, 1992 and the Equity Fund commenced operations on September 13, 1995. The preparation of financial statements in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates.The following is a summary of the Funds’ significant accounting policies: (A) Investment Valuation:Equity securities listed on national securities exchanges other than NASDAQ are valued at last sale price. If a last sale price is not available, securities listed on national exchanges other than NASDAQ are valued at the mean between the closing bid and closing ask prices. NASDAQ National Market® and SmallCapSM securities are valued at the NASDAQ Official Closing Price ("NOCP"). The NOCP is based on the last traded price if it falls within the concurrent best bid and ask prices and is normalized pursuant to NASDAQ's published procedures if it falls outside this range. If an NOCP is not available for any such security, the security is valued at the last sale price, or, if there have been no sales that day, at the mean between the closing bid and closing ask prices. Unlisted equity securities are valued at last sale price, or when last sale prices are not available, at the last quoted bid price. Debt securities (other than certificates of deposit and short-term obligations maturing in sixty days or less) are valued on the basis of valuations furnished by a pricing service which takes into account appropriate factors such as institution-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, and other market data, without exclusive reliance on quoted prices or exchange or over-the-counter prices, since such valuations are believed to reflect more accurately the fair value of the securities. Securities, if any, for which there are no such valuations or quotations available, or for which the market quotation or valuation provided by a pricing service is deemed not reliable, are valued at fair value by management as determined in good faith under guidelines established by the Trustees. Certificates of deposit are valued at cost plus accrued interest, and short-term obligations maturing in sixty days or less are valued at amortized cost, both of which approximate market value. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Investments valued at amortized cost. Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Balanced Fund’s net assets as of April 30, 2014: LEVEL 1 LEVEL 2 LEVEL 3 TOTAL COMMON STOCKS $ $
